                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 NO. 7:13-CR-85-BR




  UNITED STATES OF AMERICA

           v.                                                         ORDER

  ANGLENA BOYNTON



       This matter is before the court on defendant’s motion for a sentence reduction pursuant to

18 U.S.C. § 3582(c)(2). (DE # 60.) In support, defendant relies on the decision in Hughes v.

United States, 138 S. Ct. 1765 (2018), and unspecified retroactive sentencing guidelines effective

6 June 2018. Neither ground warrants relief.

       First, in Hughes, the Court held that a defendant who has entered into a Rule 11(c)(1)(C)

plea agreement is eligible for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on a

retroactive amendment to the sentencing guidelines. 138 S. Ct. at 1776-77. Because

defendant’s plea agreement is not a Rule 11(c)(1)(C) plea agreement, see United States v.

Hampton, Nos. 17-4758, 17-4763, 18-4077, 2018 WL 4360904, at *2 (4th Cir. Sept. 13, 2018)

(recognizing that a plea agreement containing an agreement regarding a particular provision of

the sentencing guidelines, “but [stating] that such a promise was not binding on the district

court,” is a plea agreement under Rule 11(c)(1)(B)), (see also Plea Agreement, DE # 21, at 8

(stating the parties’ agreement as to sentencing factors is not binding on the court), Hughes has

no application to the court’s consideration of defendant’s motion.

       Second, no sentencing guideline amendments became effective on or around 6 June 2018.

The court is not aware of any amendments that will become effective 1 November 2018 that
might affect defendant’s sentence. The court notes that defendant previously filed a §

3582(c)(2) motion for a sentence reduction based on Amendment 782. (DE # 42.) The court

denied that motion because defendant’s guideline offense level resulted from the application of

the career offender guideline, not the drug quantity guideline, which Amendment 782 changed.

(DE # 56.) Without reference to a specific amendment, the court cannot further evaluate

whether defendant might be eligible for a sentence reduction.

       Accordingly, defendant’s motion is DENIED.

       This 11 October 2018.




                                            __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                2
